Citation Nr: 1339415	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-46 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability other than post traumatic stress disorder (PTSD), claimed as bipolar disorder.  


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  

After reviewing the evidence of record, the Board sees the Veteran has other mental disorder diagnoses, as well, including depressive disorder, personality disorder, passive-aggressive personality, alcoholic induced mood disorder, and alcohol dependence, which appear to encompass his symptoms of depression.  The scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, rather it must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this particular case at hand however, the RO denied entitlement to service connection for PTSD in a September 2008 rating decision.  Thus, unlike in Clemons v. Shinseki, 23 Vet. App. 1 (2009), this is not a case in which VA has ignored or failed to acknowledge or consider the issue of entitlement to service connection for PTSD.  Rather, it has been specifically denied 7by the RO and the Veteran did not appeal the determination.  38 C.F.R. § 20.200 (2013).  






FINDINGS OF FACT

1.  The Veteran's current personality disorder is not a "disease" or "injury" within the meaning of applicable legislation, and there is no evidence of a superimposed resulting disability.  

2.  The Veteran's current psychiatric disability did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, other than PTSD, claimed as bipolar disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.9, 4.125, 4.127 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).  Such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred in or aggravated by military service.  38 C.F.R. § 3.303(d) . 

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  However, the acquired psychiatric disorders that have been diagnosed during the appeal are not "psychoses" as defined by VA regulation and are therefore not "chronic diseases" listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b)  does not apply to the claim for service connection a psychiatric disorder on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The pertinent evidence of record includes:  the Veteran's service medical records, post-service VA treatment records from November 2006 to January 2012, a September 2010 VA examination, an October 2012 VA examination, and the Veteran's lay statements.  

While on active service the Veteran was briefly hospitalized. The hospital summary resulted in a diagnosis of passive-aggressive personality disorder, EPTE (existed prior to enlistment).  There are no other medical treatment notes for a mental health condition in service. 

Post-service VA treatment records includes November and December 2006 VA social work evaluations noted that the Veteran denied any history of mental health problems or treatment.  He denied any abuse of alcohol or other drugs.  The Veteran indicated that he struggled with depressive thoughts regarding his circumstances that are so different from his previous level of functioning.   The diagnosis was adjustment disorder, not otherwise specified.  

In July 2007, the Veteran was diagnosed with alcohol dependence and alcohol-induced mood disorder.  Additionally, in March 2008 after discharge from an alcohol rehabilitation program, the Veteran was diagnosed with depressive disorder.  

In September 2008, the Veteran filed a claim for service connection for bipolar disorder.  He asserts that this condition manifested within one year of separation from active service.  

At a September 2010 VA examination, the examiner reviewed the claims file, examined the Veteran, and administered psychiatric testing.  At the examination the Veteran reported that he is often very depressed, has insomnia, and is irritable with minimal provocation.  He also reported low self-esteem, self-confidence, and experienced periods of tearfulness.  The examiner noted that the Veteran had a negative outlook on life and was negative regarding social relationships.  The examiner discussed pertinent evidence associated with the claims file.  He noted that based on available evidence and by the Veteran's report during the examination, he has a pattern of maladjustment that began prior to enlistment.  The VA examiner also stated that medical experts who evaluated the Veteran during service indicated that his passive-aggressive personality disorder existed prior to enlistment.  These experts who directly evaluated the Veteran at the time were in the best position to accurately assess his mental health condition at that time and to determine when the mental health condition had its onset.  The examiner diagnosed the Veteran with alcohol dependence in early remission, depression, and personality disorder, not otherwise specified (NOS).  The VA examiner opined that it is more likely than not that the Veteran's current personality disorder, NOS, is related to the diagnosis of passive-aggressive personality first made during Naval service and that his personality disorder had its onset prior to service.  He further opined that it was less likely than not that his personality disorder was aggravated beyond its normal progression by military service.  The VA examiner also concluded that the diagnoses of depression, NOS, and alcohol dependence in early remission were not made until well after military service.  He thus opined that it was less likely than not that the Veteran's depression, NOS and alcohol dependence in early remission are caused by, related to, or had onset in military service.  

Considering the pertinent evidence in light of the above, the Board finds that the criteria for service connection for an acquired psychiatric disorder, other than PTSD, claimed as bipolar disorder, are not met

Initially, the Board notes that during service the Veteran was diagnosed with passive-aggressive personality disorder, which was found to have existed prior to service.   However, the Veteran's enlistment examination dated November 1968  fails to show any evidence of a psychiatric disability as clinical evaluation of the Veteran's psychiatric was normal.  Therefore, the Veteran is considered to have been in sound condition at entry into his period of active duty. 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service. VAOPGCPREC 3-2003 (July 16, 2003).

Even assuming that the Veteran did have a personality disorder that preexisted service and manifested therein, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that preexisting personality disorder. 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013); Carpenter v. Brown , 8 Vet. App, 240 (1995).  In this regard, congenital or developmental abnormalities, such as personality disorders, are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  While service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711(1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no medical evidence or opinion even suggesting that such aggravation occurred in this case.  In fact, the September 2010 VA examiner opined that it was less likely than not that the Veteran's personality disorder was aggravated beyond its normal progression by military service.  A competent medical expert provided this opinion and the Board is not free to substitute its own judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.

The Board has also considered whether service connection is warranted for the Veteran's additional diagnosed acquired psychiatric disability was related to service, to include depression, first diagnosed in March 2008.  The Veteran has also not alleged, and the record does not otherwise show, that he sought post-service treatment for mental health problems until, at the earliest November 2003, more than 33 years after discharge from service.  See VA form 21-4142 received in April 2008.  Consequently, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against the Veteran's claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, the competent evidence of record does not show that any psychosis was diagnosed within one year of separation and, thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2013).

Furthermore, the only medical opinion of record that addresses whether the Veteran has an acquired psychiatric disability related to service weighs against the claim.  As discussed above, the September 2010 VA examiner opined that opined that it was less likely than not that the Veteran's depression, NOS was caused by, related to, or had onset in military service.  The Board finds the September 2010 VA examiner's opinion constitutes probative evidence on the medical nexus and aggravation question -based as it was on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444   (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

With regard to the Veteran's diagnosed alcohol dependence in early remission, such is not a disability for which service connection may be granted as directly incurred in service.  38 U.S.C.A. § 1110 (West 2002); Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  The Board further acknowledges that service connection for alcohol dependence, or another disability resulting from substance abuse, may be warranted where such abuse is secondary to, or as a symptom of, a service- connected disability.  Allen v. Principi, 237 F.3d 1368  Fed. Cir. 2001).  Here, however, the Veteran does not have any service-connected disorders and, thus, does not qualify for secondary service connection for alcohol or substance abuse.

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of records of psychiatric complaints until November 2006.  The Board also notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of whether a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon a preexisting personality disorder and whether any diagnosed psychiatric disability is related to service, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for an acquired psychiatric disorder, other than PTSD, claimed as bipolar disorder must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, other than PTSD, claimed as bipolar disorder, is denied.  



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


